Citation Nr: 1624945	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  09-47 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory/lung disorder, including as secondary to service-connected disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968, with service in Vietnam.

This appeal comes before the Department of Veteran Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania, that denied entitlement to service connection for a respiratory disorder, claimed as breathing problems, and a July 2010 rating decision that granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable rating.

The Veteran was afforded a hearing at the RO in July 2010.  The transcript is of record.

In March 2012, October 2013, June 2014, and February 2015, the Board remanded the case for further development.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1. The Veteran does not have a lung or respiratory disorder that is related to service, including conceded exposure to herbicides; a lung or respiratory disorder is not secondary to service-connected post-traumatic stress disorder.

2.  Bilateral hearing loss has been manifested by no worse than Level I hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory or lung disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307 (2015).

2.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice regarding his claims of service connection for breathing problems and hearing loss in December 2008, prior to the initial March 2009 rating decision. 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records have been obtained.  

VA has also satisfied the duty to assist in obtaining adequate medical examinations and opinions pertaining to the claimed disabilities herein.  Regarding the claim for respiratory disorder, the Board's previous Remand noted deficiencies in the November 2014 addendum to the September 2014 examination report, as well as the November 2012 examination.  On Remand, the AOJ obtained an additional opinion in February 2016 which considered the complete record and which addressed the Veteran's contentions of direct and secondary service connection.  Accordingly, the February 2016 opinion is  adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Regarding the Veteran's increased rating claim, the duty to assist also includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also 38 C.F.R. § 3.327 (Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  However, in a rating claim, the mere passage of time does not trigger VA's duty to provide additional medical examination unless there is allegation of deficiency in the evidence of record.  Hart, 21 Vet. App. at 508 (citing Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007)).  

Although the Veteran's representative has generally argued that the Veteran's hearing is worse because he was issued hearing aids in October 2014, the evidence does not reflect that the hearing aids were issued due to a worsening of hearing and the evidence does not otherwise reflect an increase in disability due to the passage of time since the most recent September 2014 VA examination.   A remand for a new VA examination in this case is therefore not warranted.  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Service Connection for a Respiratory/Lung Disorder

The Veteran seeks service connection for a respiratory or lung disorder, including as secondary to PTSD or Agent Orange exposure.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505   (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii). 
The Veteran's personnel records reflect that he had active military service in the RVN; thus, his exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6).

The diseases subject to presumptive service connection as due to Agent Orange exposure include the following: chloracne or other acneform diseases consistent with AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, porphyria cutanea tarda (PCT), prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015). 

However, a presumption of service connection based on exposure to herbicides is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 68 Federal Register 27630-27641 (May 20, 2003). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  The record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Turning to the evidence of record, service treatment records (STRs) show that the Veteran presented with a 2 week history of URI that would not resolve in June 1967.  He occasionally felt febrile and had a productive cough.  The impression was bronchitis.  On April 1968 separation examination, clinical evaluation of the lungs and chest was normal.  On the accompanying report of medical history, the Veteran denied having ear, nose, or throat trouble, shortness of breath (SOB), or chronic cough at the time of examination and historically.

The Veteran submitted a claim of service connection for breathing problems in November 2008, stating that he was exposed to dioxins regularly while serving in Vietnam.

During a March 2009 VA primary care note, the Veteran reported feeling healthy but noted that he took medications for blood pressure and had hearing loss and tinnitus.  He had stopped smoking many years ago.  He denied coughing and shortness of breath.  Pulmonary examination was clear to auscultation (CTA) bilaterally without wheezes, rhonchi, or rales.

In an August 2009 statement, the Veteran reported that he had suffered from respiratory issues since military discharge.  He reported difficulty catching his breath after coughing episodes.  He also would lose his breath in the middle of the night.

In his November 2009 formal appeal (VA Form 9), the Veteran reported that he had not smoked or had any exposure to drugs or chemicals since leaving the service.

During his May 2010 RO hearing, the Veteran reported that he had not been diagnosed with a respiratory condition, but had seen his doctor for complaints of cough, for which he took medicine.

In an April 2011 statement, the Veteran reported that his breathing became a problem shortly into his tour in of Vietnam.  He reported being exposed to herbicides and dust from the ground which had been stirred up from the helicopters.  He also inhaled gunpowder due to the daily firing of artillery rounds in his face.   He began coughing and having a runny nose and eyes, constant headaches, dizziness, and shortness of breath.

On April 2012 VA respiratory examination, the Veteran reported shortness of breath since 1968, without a productive cough or expectoration of mucus.  He did not use oral or parenteral corticosteroid medications, inhaled medications, oral bronchodilators, antibiotics, or oxygen therapy.  A chest x-ray was abnormal with a possible lung nodule.  A PFT showed normal spirometry and lung volumes.  No prior history of bronchitis, bronchiectasis, asthma or COPD (chronic obstructive pulmonary disease) was noted.  The examiner found that respiratory problems were not due to service or exposure to herbicide/environmental agents.  The examiner based this conclusion on the fact that no prior respiratory problems had been noted and no treatment had been advised by his PCP.  There was no evidence to support the Veteran's claim of service-associated lung problems. 

On November 2012 VA examination, the examiner diagnosed multiple lung nodules, unknown if benign or malignant.  The Veteran reported problems with his lungs, including a productive cough and hemoptysis since discharge in 1968.  He also has had problems with breathing at night and awakening with SOB.  He had a sleep study and no problems were identified.  He also had a workup with a private pulmonologist, including a bronchoscopy, and no problem was identified.  He denied a personal history of asthma or COPD, however he denied undergoing a PFT prior to enrolling with the VA.  He had never smoked for any length of time.  The Veteran said that he had periods of time where he had no problems at all, followed by periods of coughing, phlegm, hacking, exertional shortness of breath, a feeling of chest tightness, etc.  He said when shortness of breath occurs he rests.  He stated there had been a time when inhaled medications were effective, but they stopped working and he no longer used medications for his lungs.  His private pulmonologist has never told him he had asthma or COPD.  The Veteran reported that the lung nodules noted in April 2012 are a new finding.  He reported having x-rays in the past with no one ever telling him he had a nodule.  The Veteran was in Vietnam, exposed to Agent Orange.  His private career was as a carpenter, and he retired in 2008.  

Physical examination showed that the lungs were CTA bilaterally without wheezes, rales, or rhonchi.  The examiner opined that, as the recurrent airways symptoms are nonspecific and there has been no formal diagnosis despite extensive work up privately, it is not a service-connected condition.   Regarding the lung nodules, they were first discovered in April 2012 and are also a nonspecific finding.  The examiner found that there was no way for him to determine whether they were a result of activities in Vietnam versus a civilian career as a carpenter or other exposures in civilian life.  There is no imaging available to review prior to April 2012, and the Veteran stated that he never had a CT (computed tomography) of the thorax before April 2012.  The examiner further opined that neither claimed lung disorder could be attributable to PTSD.

In a November 2012 addendum opinion, the examiner opined that the claimed lung condition is less likely than not proximately due to or the result of the Veteran's service-connected PTSD, reasoning that there is no connection between PTSD and lung disease of any kind.

An April 2013 CT of pulmonary nodules revealed no change; all looked stable and unchanged from previous CT.

During a March 2013 VA primary care visit, the Veteran denied cough or shortness of breath.    Pulmonary examination was CTA bilaterally.

In a December 2013 VA addendum, the examiner opined that PTSD and medical treatment of PTSD has not aggravated the lung nodule.  The lung nodule was being followed by annual CT scan and was most likely benign.  The examiner also opined that the lung nodule is not at least as likely as not a result of Agent Orange exposure based on a lack of evidence of such a relationship in medical literature.
 
During a March 2014 primary care visit, the Veteran denied cough or shortness of breath.  Pulmonary examination was CTA bilaterally.

An April 2014 CT thorax showed small mediastinal lymph nodes unchanged and nonpathologic.  The impression was 2 year stability of pulmonary nodules.  

On September 2014 VA examination, the examiner diagnosed a solitary pulmonary nodule.  The Veteran described exertional shortness of breath and a productive cough since service discharge.  He was concerned about exposure to toxins or infections as a result of his performance of duties and travel with the service.  There had been no emergency department visits or hospital admissions visits during or after the Gulf service.  He had been examined by private doctors but no lung disease has been diagnosed.  The examiner noted unexplained exertional shortness of breath, not diagnosed to have asthma or COPD.

An October 2014 PFT revealed no airflow limitation or restrictive ventilatory defect.  There was mild diffusion defect.  The DLCO (diffusing capacity) percent predicted value suggested extrapulmonary restrictive defect or respiratory muscle weakness.  Clinical and radiological correlation was recommended. 

In a November 2014 addendum opinion, the examiner opined that PTSD and treatment for PTSD do not cause lung disease.

In a January 2016 addendum opinion, the VA examiner noted that he based his opinions on his experience as a pulmonary specialist and the extant available expert medical literature.  First, there is no clinical or research evidence that any respiratory or lung disorders, to include lung nodules, have been shown to be proximately due to or the result of PTSD.  Additionally, it is less likely than not that any current respiratory or lung disorder was aggravated by PTSD or by medical treatment prescribed for PTSD.  Based on available medical literature, PTSD or medical treatment prescribed for PTSD do not aggravate any respiratory or lung disorder to include lung nodules.  Nor does the record show documentation of prescribed antipsychotic, antianxiety,  antidepressant or other medications used to treat PTSD.

Second, the examiner found it to be less likely than not that the Veteran has a current respiratory disorder, including lung nodules, that is related to service.  A June 1967 STR shows evaluation of 2 weeks of URI that would not resolve accompanied by a productive cough.  The diagnosis was bronchitis.  At a subsequent visit for an unrelated problem in June 1967, no mention was made of persistence of the bronchitis, nor is any mention of bronchitis made at any subsequent visit documented in claims file.  At April 1978 separation examination, the Veteran indicated that his present health was excellent and checked 'no' to shortness of breath or chronic cough.  Examination of the lungs was normal.  Bronchitis is common in the general population.  In the examiner's opinion, there is no nexus with 50 percent or greater probability between a single episode of bronchitis in 1967 in military service and the appearance of any respiratory disorder, including lung nodules, over 40 years later.

Third, it is less likely than not that any current respiratory or lung disorder, currently diagnosed as benign lung nodules, is reasonably the result of presumed Agent Orange or herbicide exposure during active duty.  The chest x-ray and CT scan reports reveal the presence of several small lung nodules which do not change in size from 2012 through 2015, which are consistent with a benign etiology.  Benign lung nodules are not reasonably the result of Agent Orange or herbicide exposure.  Review of VA Agent Orange guidelines and Institute of Medicine Reports on Agent Orange do not report benign lung nodules as a condition resulting from exposure to Agent Orange.

Based on the foregoing, the Board finds that the Veteran's diagnosis of lung nodules is not related to service or service-connected PTSD.

With regard to service connection on a presumptive basis, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange. See 38 C.F.R. § 3.307(a)(6)(iii).  However, a disability manifested by lung nodules is not among the disabilities recognized by VA as associated with herbicide exposure. See 38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for such as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Nor is service connection warranted on a direct basis.  In this regard, the medical evidence of record does not indicate that the Veteran's current diagnosis of lung nodules is related to his in-service incident of bronchitis or in-service exposure to Agent Orange.  The Board acknowledges the Veteran's contention that he has suffered breathing problems since service.  However, pulmonary examinations have revealed no diagnosis for his symptoms.  The only diagnosis of record, the lung nodule, is not shown until 2012, approximately 44 years after separation from active duty.  Finally, the January 2016 VA examiner opined that it is less likely than not that the Veteran has a current respiratory disorder, including lung nodules, that is related to service, to include the in-service bronchitis and Agent Orange exposure.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

With regard to service connection as secondary to PTSD, the preponderance of the evidence does not demonstrate that the Veteran's lung nodules are caused or aggravated by the service-connected PTSD.  In this regard, the Board finds most probative the January 2016 VA medical opinion.  Again, this opinion was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Nor has the Veteran provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, supra.

In sum, the Board finds that the preponderance of the evidence does not show that the Veteran's lung/respiratory disorder is related to his military service or secondary to service-connected PTSD.  As such, service connection is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Compensable Evaluation for Bilateral Hearing Loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21 (2015).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2015). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (b) (2015).

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

On February 2009 VA examination, audiological evaluation revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
35
30
35
50
LEFT
45
40
50
65

The average decibel loss was 37.5 in the right ear and 50 in the left ear.  Speech recognition scores were 98 percent bilaterally.  This translates to Level I hearing impairment for each ear under Table VI.  Level I hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2015).

On June 2011 VA audiological examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
40
50
LEFT
50
40
35
30

The average decibel loss was 42.5 in the right ear and 38.75 in the left ear.  Speech recognition scores were 96 percent bilaterally.  This translates to Level I hearing impairment for each ear under Table VI, also warranting a 0 percent rating.  DC 6100.

On September 2014 VA audiological examination, puretone thresholds were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
40
50
60
LEFT
40
40
55
75

The average decibel loss was 47.5 in the right ear and 52.5 in the left ear.  Speech recognition scores were 96 percent bilaterally.  This translates to Level I hearing impairment for each ear under Table VI, also warranting a 0 percent rating.  DC 6100.

Based on the audiological examinations of record, an increased schedular rating is not warranted at any time during the appeal.

The Board has considered the functional impairment caused by the Veteran's hearing loss disability.  In this regard, the Board notes that the Veteran has reported difficulty hearing on the telephone, when watching TV, and at social gatherings and religious services.  See, e.g., February 2009 VA examination report.  The Veteran was also fitted for hearing aids in October 2014.   However, these descriptions must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  The Board notes that the Veteran's speech discrimination abilities were specifically measured by VA audiological examinations and this functional impairment has thus been taken into account as part of the currently assigned evaluation.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Specifically, such criteria contemplate the difficulty the Veteran had hearing in all situations.

The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record. Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a compensable disability evaluation.

The Board has considered whether referral for an extraschedular evaluation would have been warranted for any part of the rating period on appeal.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206  (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria. Therefore, the Veteran's difficulty in hearing when on the telephone, watching TV, and at social gatherings and religious services is contemplated in the regulations and schedular rating criteria.

The rating criteria for rating hearing loss disability under 38 C.F.R. § 4.85  considers both speech discrimination under the Maryland CNC and the pure tone threshold average.  The schedular rating criteria also provide for ratings based on exceptional hearing loss patterns (which are not shown in this case).  See 38 C.F.R. § 4.86.  In the absence of additional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


						(CONTINUED ON NEXT PAGE)









ORDER

Service connection for a respiratory/lung disorder is denied.

A compensable rating for bilateral hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


